Citation Nr: 0022552	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder as secondary to service-connected chronic right 
ankle instability.

2.  Entitlement to an increased evaluation for chronic back 
pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from April to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right shoulder disorder is not related to 
his period of service or to his service-connected chronic 
right ankle instability.


CONCLUSION OF LAW

The veteran's right shoulder disorder was not incurred in or 
aggravated by active service and is not shown to be 
proximately due to his service-connected chronic right ankle 
instability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that he has a right shoulder 
disorder that is related to his service-connected chronic 
right ankle instability, in that the ankle disability caused 
him to fall and injure the right shoulder, resulting in a 
right shoulder disorder.

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. § 
5107.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
Certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R § 3.303(b).

Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation. Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The medical evidence in this case includes service medical 
records; private and VA clinical records; and reports of a 
number of VA examinations in the 1990's.  The veteran has 
also provided a number of lay statements.  

In this case, the Board granted service connection for a 
right ankle disorder in a January 1992 decision.  In a June 
1992 rating decision, the RO implemented that Board decision, 
and awarded the veteran service connection and a 10 percent 
disability evaluation for chronic instability in the right 
ankle, effective from September 1990.  Subsequently, an 
August 1996 rating decision assigned the ankle disability a 
20 percent evaluation, effective from January 1996.  

The veteran does not claim that his right shoulder disability 
is directly related to service by injury or other incident of 
service.  Furthermore, a review of service medical records do 
not show any evidence referable to any right shoulder injury 
or chronic disorder during service.  Instead, the veteran 
contends that he is entitled to service connection for a 
right shoulder disorder, which he claims resulted from a fall 
injury in 1997.  He asserts that the fall was caused by his 
service-connected right ankle disability, which caused his 
right ankle to give way or twist while descending stairs.  

Post-service medical records include private and VA clinical 
records starting in 1978; and reports of VA examinations in 
the 1990's.  The first complaints of right shoulder pain are 
contained in VA clinical records, which show that in December 
1992, the veteran reported complaints of pains in the right 
shoulder and elbow.  In November 1994, the veteran also 
reported complaints of recurrent pains in the right ankle, 
shoulder and arm.   

VA orthopedic examinations in March 1993, October 1994, July 
1995 and January 1997 do not show complaints or findings 
pertinent to the right shoulder, or otherwise contain 
evidence referable to the right shoulder.

VA treatment records in late April 1997 show that the veteran 
was seen for complaints of right shoulder pain.  The veteran 
reported a recent injury to his right shoulder, which the 
examiner thought may have resulted in an acute rotator cuff 
injury.  A VA radiology report at that time shows that the 
veteran was seen for complaints that his right shoulder was 
restricted and extremely painful, due to a fall  ten days 
before.  The veteran reported that he heard a snap at the 
time of his fall.  On examination, he was only able to 
actively abduct the right arm about 30 to 45 degrees.  He was 
able to passively abduct almost 90 degrees, but with a lot of 
pain.  He had tenderness in the rotator cuff area and right 
acromioclavicular (AC) joint area.  He was unable to use his 
right arm.  On X-ray examination, the right shoulder showed 
slight osteoarthritic changes of the acromioclavicular joint.  
Peri-arthritis or abnormal soft tissue calcification was 
noted to be present in the right shoulder.   

When the veteran was seen three days later in April 1997, he 
reported that he had injured his right shoulder when he 
slipped and fell.  He complained of right shoulder pain and 
limitation of motion.  Physical examination showed full 
active and passive range of motion of the right shoulder; no 
impingement; abduction and forward flexion were both to 90 
degrees; and there was a slight decrease in strength.  The 
report noted that X-ray examination was negative.  The 
impression was rule out tendinitis.  MRI examination findings 
were negative for tears.

The report of a September 1997 VA orthopedic examination 
shows that the veteran reported that in April 1997, his right 
ankle gave way and he fell while walking down three steps.  
He reported that he used his right arm to brace himself, and 
that his right arm was forced into a posterior type of 
position.  He reported that since then he developed pain in 
the right shoulder.  The report noted that X-ray examination 
immediately after the fall showed slight osteoarthritis; and 
that an MRI in April 1997 showed osteoarthritis of the right 
AC joint with no impingement or rotator cuff tear, and with 
no abnormal effusion or suggestion of bursitis noted.  The 
report recorded the objective findings from examination.  

The September 1997 VA orthopedic examination report concluded 
with remarks that the veteran claimed service connection for 
a right shoulder injury secondary to the right ankle injury; 
and that the veteran claimed that he fell down three steps 
secondary to the service-connected right ankle instability.  
The examiner noted that the injury to the right shoulder may 
not be a permanent injury, and that this may take time to 
heal.  The veteran was noted to be presently undergoing 
medication and physical therapy treatment.  The examiner 
noted that there was some question as to whether or not the 
MRI findings ruled out any type of rotator cuff injury, which 
can occur even though an MRI is negative.  The examiner noted 
that at present, the veteran appeared to have tendonitis to 
the right shoulder, which may be correctable and treatable, 
and therefore, not a permanent disability.  The examiner 
noted that the veteran was forty years of age, and therefore, 
a small amount of osteoarthritis would not be an uncommon 
occurrence for any type of joint.  The examiner noted that 
the veteran did walk with a cane for balance and to prevent 
falls.  On the basis of the foregoing, the examiner opined 
that until further treatment was done to determine whether 
the veteran's condition was temporary or permanent; it would 
be assumed to be a temporary condition, and that hopefully 
with treatment, the shoulder will improve, especially if the 
problem was only tendonitis.  The examiner concluded that 
therefore, he would not consider this a permanent disability, 
but a temporary one which was caused by the right ankle.  The 
diagnosis was tendonitis of the right shoulder with limited 
range of motion and chronic pain.  The examiner noted that he 
reviewed the claims file.

During a September 1997 VA examination for peripheral nerves, 
the veteran related that a few months before, he was going 
down some stairs when his right ankle and leg gave in and he 
fell down on his right shoulder.  He reported that at that 
time, he started to have severe right shoulder pain.  He 
reported complaints of severe pain in the right shoulder and 
that he could not use his right hand due to severe pain.  
After examination the examination report contains an 
impression regarding the right shoulder and arm pain.  In 
that impression, the examiner noted that he had reviewed  the 
claims file.  He opined that he did not believe that the 
veteran's right shoulder pain was directly related to the 
right ankle, however, the veteran stated that his ankle 
twisted which subsequently caused his right shoulder injury.  
The examiner stated that he believed it was possible that the 
veteran may have suffered these injuries after his right 
ankle gave in, however, the examiner stated he did not think 
that can be proven by the present examination.  The examiner 
noted that "we can only go by [the veteran's] statement; or 
possibly witnesses if there were any."

An April 1998 VA psychiatric progress note related the 
veteran's reported history that about one year before, the 
veteran's ankle gave out and he fell and tried to catch 
himself.  This caused a right shoulder injury.  The examiner 
opined that on this basis the right shoulder disability was 
in all probability related to the service connected ankle 
injury.  

During a March 1999 VA orthopedic examination, the examiner 
noted that the claims file was reviewed in its entirety, 
along with radiographs and records.  The examiner noted that 
the veteran stated that his right ankle continued to bother 
him; and that the veteran had worn a brace in the past but 
was not wearing one at the examination.  The veteran 
indicated that wearing a brace worsened his "sciatica" and 
discomfort in his foot.  The veteran did utilize a cane to 
assist with gait.  

During the March 1999 examination, the veteran reported that 
while descending stairs in April 1997, his right ankle gave 
way.  In an effort to break his fall, he used his right arm 
to support himself on the railing and the right shoulder was 
hyperextended.   The examination report related the 
subsequent medical history.  The report noted that the 
veteran was evaluated shortly after the April 1997 injury and 
presented with a complaint of severe pain about the right 
shoulder.  The report noted that according to the associated 
treatment note in 1997, physical examination demonstrated 
limited range of motion and discomfort on palpation of the 
injured shoulder, and a diagnosis of tendonitis was reached.  
A report of radiographs of the right shoulder at the time of 
injury indicated that the shoulder exhibited some mild AC 
arthritis.   

During the March 1999 VA orthopedic examination, radiographs 
demonstrated significant osteoarthritic spurring at the AC 
articulation, and no other abnormalities were observed.  The 
report noted that an MRI performed in April 1997 revealed a 
normal rotator cuff; no evidence of bursitis or effusion; and 
that there was hypertrophic degeneration of the AC joint with 
spur formation on the upper side.  An associated X-ray report 
contains an impression of mild osteoarthritic changes of the 
right acromioclavicular joint.  

The March 1999 VA orthopedic examination report contains an 
impression that the veteran exhibited right rotator cuff 
tendonitis, and that he had AC arthrosis.  The examiner noted 
that significantly, the veteran had osteophyte formation 
shown on films presently; and that according to the MRI 
examination dated within weeks of the April 1997 injury, he 
also demonstrated AC hypertrophic degeneration with spur 
formation.  The examiner noted that, in other words, there 
appeared to be no interval change between 1997 and the 
present examination findings.  The examiner noted that, 
moreover, the veteran presented with spur formation at the 
time of his initial assessment shortly following the index 
injury.

The examiner noted that examination, including the previous 
MRI, did not demonstrate specific evidence of rotator cuff 
tear.  The examiner also noted that there was marked 
discrepancy between active and passive range of motion, most 
likely reflecting rotator cuff tendonitis.  The examiner 
noted that a repeat MRI examination would be helpful, but 
that however, the veteran indicated that an MRI was precluded 
since he had undergone heart surgery. 

On the basis of the foregoing, the examiner opined the 
following regarding the right shoulder claim.  First, he 
opined that the veteran had significant rotator cuff 
tendonitis but, by MRI in 1997, no rotator cuff tear.  More 
significantly, the veteran had AC arthrosis demonstrated on 
the present examination, which was also exhibited shortly 
after the index injury.  Therefore, the AC arthrosis was a 
preexisting condition, which did not result from the 
hyperextension injury to the right shoulder that occurred in 
April 1997.  Therefore, there appeared to be no connection 
between the veteran's service-connected ankle disorder, and 
the right shoulder acromioclavicular arthrosis or rotator 
cuff tendonitis.  The examiner also noted that the veteran 
did not demonstrate atrophy of the right arm and was able to 
utilize the cane in the right upper extremity.  On this 
basis, the examiner opined that these findings suggested that 
the right shoulder AC arthrosis, while causing discomfort, 
had not resulted in disuse atrophy, which thereby implied 
continued function of the limb.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right shoulder disorder.  
Initially, service medical records do not show that the 
veteran suffered from a chronic right shoulder disorder in 
service, and none of the post-service medical evidence 
includes a medical opinion or other competent medical 
evidence indicating that a right shoulder disorder is related 
directly to service.  As such, the veteran's claim for 
service connection for a right shoulder disorder on a direct 
basis must be denied.

The veteran asserts, however, that his service-connected 
right ankle disability caused him to fall down some stairs, 
which resulted in a right shoulder injury and subsequent 
right shoulder disability.  The veteran's claim of service 
connection on this secondary basis also is not supported by 
the medical evidence, as the preponderance of the evidence is 
against the veteran's claim that a right shoulder disorder is 
proximately due to or results from his service-connected 
right ankle disability.  

A review of the record shows that the veteran has a present 
right shoulder disability.  The most recent medical evidence, 
from the March 1999 VA examination report, shows an 
impression that the veteran exhibited a right rotator cuff 
tendonitis; and that he had right shoulder acromioclavicular 
arthrosis.  The evidence does not indicate that the reported 
fall in April 1997 resulted in an acute rotator cuff injury.  
The record indicates that an April 1997 MRI examination of 
the right shoulder, soon after the reported injury, revealed 
no impingement or rotator cuff tear, and no abnormal effusion 
or suggestion of bursitis; but only that there was present  
hypertrophic degeneration of the AC joint with spur 
formation.  X-ray examination at that time showed only that 
the veteran manifested slight osteoarthritic changes of the 
acromioclavicular joint of the right shoulder.  

The Board has considered the evidence of record as to whether 
any osteoarthritis of the right shoulder or tendonitis are 
related to the service-connected right ankle disability by 
way of the reported fall.  The preponderance of the evidence 
is against the veteran's claim that any such right shoulder 
disorder is proximately due to or results from his service-
connected right ankle disability.  

The first notes that examiner in the most recent VA 
orthopedic examination of March 1999, provided an opinion 
that there was no relationship between the AC arthrosis or 
rotator cuff tendonitis, and the service-connected right 
ankle disorder.  This opinion was based on the following.  X-
rays taken at the March 1999 VA orthopedic examination showed 
significant osteoarthritic spurring at the AC articulation 
and no other abnormalities.  The examiner in that examination 
noted that there appeared to be no interval change between 
findings soon after the reported injury in 1997, and the 
present examination findings.  The examiner noted also that 
spur formation was found both at the time of the injury in 
1997, and during the present examination.  The examiner also 
noted that the veteran presently had significant rotator cuff 
tendonitis, but that by MRI performed in 1997 within weeks of 
the injury, no rotator cuff tear was shown proximate to the 
1997 injury.  The examiner also noted that the veteran had AC 
arthrosis both at the time of the reported injury in 1997 and 
presently.  Based on the foregoing, the examiner opined that 
therefore, the arthrosis was a preexisting disorder that did 
not result from the hyperextension injury to the right 
shoulder in April 1997; and that thus, there would appear to 
be no connection between the service connected right ankle 
disorder, and the AC arthrosis or rotator cuff tendonitis. 

The Board notes that there is a conflict between that opinion 
that there is no nexus, and opinions contained in two VA 
examinations in September 1997.  During the September 1997 VA 
orthopedic examination, the examiner made a diagnosis of 
tendonitis, which the examiner opined was caused by the right 
ankle.  This would thus provide some evidence of a nexus 
between a right shoulder disorder and the right ankle 
disability.  However, that examiner noted that he considered 
that condition not to be permanent, but a temporary 
condition.  That examiner also noted with respect to 
arthritis, that a small amount of osteoarthritis would not be 
uncommon for any joint for someone of the veteran's age.  
Thus, the September 1997 VA orthopedic examiner does not 
provide an opinion of a nexus between the veteran's arthritis 
disorder and his reported fall due to the right ankle 
disability.  However, while the examiner did not consider the 
tendonitis to be permanent, he did indicate an opinion 
relating it to the veteran's right ankle disability.  To that 
extent, that examiner's opinion conflicts with that of the 
March 1999 orthopedic examiner, who found no such 
relationship, based on his opinion that the right shoulder 
disorder preexisted the fall in April 1997.   

There is also a conflict between the opinion in the September 
1997 peripheral nerves examination, and that in the March 
1999 orthopedic examination regarding a nexus.  In the former 
examination, while the examiner opined that he did not 
believe that the veteran's right shoulder pain was directly 
related to the right ankle, he noted that the veteran had 
stated that his ankle twisted, causing a right shoulder 
injury.  That examiner then opined that he believed that it 
was possible that the veteran suffered these injuries after 
his right ankle gave in, but it could not be proven at that 
examination.  To the extent that this opinion provides a 
nexus, it  conflicts with the opinion of the March 1999 
orthopedic examiner, who found no such relationship based on 
his opinion that the right shoulder disorder preexisted the 
fall in April 1997. 

Regarding these conflicts of opinion, the Board finds the 
March 1999 opinion significantly more probative on the issue 
of whether a right shoulder disorder is related to a service-
connected right ankle disability by way of the April 1997 
fall.  The Board notes that the claims file was reviewed by 
the examiners in both of the September 1997 VA examinations.  
However, the March 1999 VA orthopedic examination opinion is 
shown to have been made after a review of the claims file in 
its entirety, along with radiographs and records.  This 
includes reviewing the evidence contained in the claims file 
produced after the September 1997 VA examinations, which 
therefore would not be available at the time of the 1997 
examinations.  This includes subsequent medical records in 
1998.  The March 1999 examiner also had the benefit of the 
March 1999 examination findings, which were not available to 
the previous examiners in September 1997.  The March 1999 
examination report is therefore based on a more complete 
picture of the veteran's right shoulder disability.  

As such, the Board has placed greater emphasis on the March 
1999 VA orthopedic examination as it was based on a thorough 
review of the claims file as compared to the September 1997 
examinations' opinions, which do not indicate a complete 
review of the present claims file, including medical evidence 
subsequent to September 1997.  In this regard, the Board is 
of the opinion that an etiologic opinion based on a review of 
the entire claims file is entitled to far greater weight than 
an opinion not so supported or a diagnosis that is merely the 
product of a history elicited from the claimant.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion 
relating a current disability to service has more probative 
value when it takes into account the records of prior medical 
treatment so that the opinion is a fully informed one); 

The Board also notes that during the September 1997 VA 
peripheral nerves examination, the examiner opined that he 
did not believe the right shoulder pain was directly related 
to the right ankle.  The examiner opined nevertheless, that 
the veteran stated that his ankle twisted, causing his right 
shoulder injury.  The examiner opined that he believed it was 
possible that the veteran may have suffered these injuries 
after the right ankle gave in.  This set of opinions in the 
September 1997 VA peripheral nerves examination report is 
ambiguous; and to the extent that it indicates that a nexus 
was possible, is entirely speculative.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran "may have" 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).  It 
bears emphasis that service connection may not be predicated 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (1996); see Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996). 

The only medical opinion which unequivocally relates the 
veteran's right shoulder disorder to his service-connected 
right ankle disability is contained in the April 1998 VA 
psychiatric progress note.  The Board recognizes that the 
record indicates that the physician making that statement is 
a doctor of osteopathy as well as the veteran's treating 
psychiatrist.  

However, there is no evidence that that treatment provider 
examined the veteran for his orthopedic disorder.  Further, 
that opinion as to the etiology of the right shoulder 
disorder appears to be clearly based on the veteran's self-
reported history, as there is no indication that he reviewed 
the veteran's claims file prior to rendering an opinion.  In 
this regard, the Court has stated that "[w]hile it is true 
that the BVA is not free to ignore the opinion of a treating 
physician, the BVA is certainly free to discount the 
credibility of that physician's statement." Senden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The Board notes, 
moreover, that evidence which is simply a history recorded by 
a medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  While an examiner can render a current 
diagnosis based upon his examination of the veteran, the 
Court has held that without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).

In contrast, the March 1999 VA examiner reviewed the claims 
file in its entirety, including the 1997 VA examinations and 
the 1998 psychiatrist's opinion, and found no relationship 
between the veteran's right shoulder disorder and his 
service-connected right ankle disability.  Based on the 
entire record, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a right shoulder disorder as secondary 
to a service-connected right ankle disability.

The Board has also considered statements by the veteran that 
his claimed right shoulder disorder resulted from a fall 
caused by his service-connected right ankle disability.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of any 
right shoulder disorder, his lay statements are of little 
probative value and cannot serve as a basis for granting 
service connection for a right shoulder disorder.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right shoulder disorder as secondary to a 
service-connected right ankle disability.  Because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of resolving reasonable doubt in the veteran's 
favor is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a right shoulder disorder, as 
secondary to a service-connected chronic right ankle 
instability, is denied.


REMAND

The veteran claims entitlement to an increased evaluation for 
service-connected chronic back pain, which is currently 
evaluated as 10 percent disabling.  During the course of the 
veteran's appeal, most recently a March 1999 VA orthopedic 
examination was conducted.  The examination report reveals 
that the veteran reported complaints regarding his service-
connected right ankle and back disabilities, as well as 
pertaining to a claimed right shoulder disorder that is also 
the subject of this decision.  The report shows, however, 
that although the right ankle and shoulder were examined and 
findings made, the veteran's back was not examined and there 
are no reported findings regarding his service-connected back 
disability.  The examiner in that examination noted that the 
veteran had asked that a reevaluation of the lumbar spine 
condition be conducted in support of the veteran's increased 
rating claim.  In response, the examiner concurred with the 
veteran's petition, indicating that an examination would be 
helpful.  

In an April 1999 statement in support of his claim, the 
veteran also indicated that he should have been afforded an 
examination of his back disability in connection with his 
claim for an increase.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board notes that the most recent examination of the 
veteran's back disability was conducted by VA in August 1998.  
However, the Board notes that a more recent examination was 
conducted with respect to his other orthopedic conditions.   
Based on the veteran's request for an examination, and the 
statement by the examiner during the March 1999 VA 
examination, which indicated that an examination of the back 
was in order, the Board believes that an examination of the 
veteran's service-connected back disability would be helpful.
 
In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his chronic back 
pain  disability recently.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The examiner is requested to determine 
the current severity of the service-
connected chronic back pain.  All 
indicated tests and studies, including X-
rays and range of motion studies in 
degrees, are to be conducted, and all 
findings should be reported in detail.  
The examiner should report on any 
objective evidence of pain or functional 
loss due to pain, and if none is shown, 
so state.  The physician should also be 
requested to provide an opinion as to 
whether it is as least as likely as not 
that pain or cramping could significantly 
limit functional ability during flare-
ups.  The physician should also be 
requested to determine whether and to 
what extent weakened movement, excess 
fatigability or incoordination are 
exhibited.  Atrophy should be noted.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal, considering all 
applicable regulations.  

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 



